Electronically Filed
                                                           Supreme Court
                                                           SCWC-12-0000535
                                                           18-OCT-2013
                                                           10:31 AM




                             SCWC-12-0000535
           IN THE SUPREME COURT OF THE STATE OF HAWAI#I

                          MATHEW S. MIKELSON,
                     Petitioner/Plaintiff-Appellee,
                                   vs.
                 UNITED SERVICES AUTOMOBILE ASSOCIATION,
                    Respondent/Defendant-Appellant.

          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-12-0000535; CIV. NO. 99-1856-05)
         ORDER DENYING MOTION FOR PARTIAL RECONSIDERATION
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)
           Upon consideration of Petitioner/Plaintiff-Appellee
 Mathew S. Mikelson’s Motion for Partial Reconsideration of
 Amended Order Accepting Application for Writ of Certiorari,
 Vacating in Part Intermediate Court of Appeals’ Judgment on
 Appeal and Remanding to Intermediate Court of Appeals (Motion),
 filed on October 11, 2013, the documents attached thereto and the
 record, it is noted that generally a motion for reconsideration
 of an acceptance of an application for writ of certiorari would
 be dismissed.    See Hawai#i Rules of Appellate Procedure (HRAP)
 Rule 40.1(h).
           However, in light of the nature of the court’s October
 3, 2013 amended order accepting Mikelson’s application for writ
of certiorari, the Motion was considered pursuant to HRAP Rule
40(a).   Accordingly, based upon consideration of the Motion under
HRAP Rule 40(a),
          IT IS HEREBY ORDERED that the Motion is denied.
          DATED: Honolulu, Hawai#i, October 18, 2013.

Gregory W. Kugle and                 /s/ Mark E. Recktenwald
Tred R. Eyerly,
for petitioner                       /s/ Paula A. Nakayama

Kevin P.H. Sumida and                /s/ Simeon R. Acoba, Jr.
Ward F.N. Fujimoto,
for respondent                       /s/ Sabrina S. McKenna

                                     /s/ Richard W. Pollack




                                 2